DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
3.	Claims 1, 3-20 are pending. Claims 1, 3-20 are under examination on the merits. Claim 1 is  amended. Claim 2 is previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims  1, 3-20 are rejected under 35 U.S.C. 103(a)(2) as being unpatentable over 
Jun et al. (US Pub. No. 2017/0183565 A1; hereinafter “Jun”) as in view of Nishimura et al. (US Pub. No. 2013/0242241 A1, hereinafter “Nishimura”) or Miyake et al. (US Pub. No. 2014/0357809 A1, hereinafter “Miyake”).  
Regarding claims 1,3: Jun teaches a photoresist resin composition (Page 21, [0364]), comprising: a plurality of quantum dots, a photopolymerizable monomer, a photopolymerization initiator, a scatterer, a binder resin, and a solvent (Page 22, [0365]), wherein an amount of the scatterer is 15 wt% which encompasses a range of about 2 parts to about 20 parts by weight based on 100 parts by weight of a total amount of the photoresist resin composition (Page 22, [0365]). Jun does not expressly teach the scatterer comprises a plurality of inorganic particles having different particle diameters from each other, wherein the plurality of the inorganic particles each have a particle diameter of greater than about 20 nm and less than about 2 µm, 
wherein the first diameter of the first inorganic particles is greater than about 100 nm and less than about 2 µm and the second diameter of the second inorganic particles is greater than
about 20 nm and less than about 300 nm, and  wherein the plurality of the inorganic particles each have a refractive index of greater than 1.5.
	However, Nishimura teaches an extremely thin light diffusing film includes: a first region having a first refractive index; a substantially spherical shell-shaped refractive index modulation region surrounding the first region; and a second region having a second refractive index, the region being positioned on a side of the refractive index modulation region opposite to the first region (Page 3, [0044]). The light diffusing film, has a matrix and light diffusing fine particles (i.e., ultrafine and fine particles) dispersed in the matrix, and expresses a light diffusing function on the basis of a difference in refractive index between the matrix and each of the light diffusing fine particles (Page 4, [0052]). The ultrafine particle component is formed of preferably an inorganic compound. Preferred examples of the inorganic compound include a metal oxide and a metal fluoride. Specific examples of the metal oxide include zirconium oxide (zirconia) (refractive index: 2.19), aluminum oxide (refractive index: 1.56 to 2.62), titanium, oxide (refractive index: 2.49 to 2.74), and silicon oxide (refractive index: 1.25 to 1.46) (Page 7, [0068].
The average primary particle diameter is preferably 1 nm to 100 nm, more preferably 1 nm to 50 nm. The ultrafine particle component may form a secondary aggregate, and the average particle 
Alternatively, Miyake teaches a resin composition having excellent light diffusion property and hue and a molded article thereof (Page 1, [0008]), wherein the light-diffusing resin composition comprises 0.05 to 10.0 parts by weight of a light diffusing agent (component C) (Page 1, [0009]), which may be either organic fine particles typified by polymer fine particles or inorganic fine particles (Page 9, [0227). The light diffusing agent has an average particle diameter of preferably 0.01 to 50 µm, more preferably 1 to 30 µm and much more preferably 2 
		In an analogous art of a photoresist resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light scatter by Jun, so as to include the light scatter comprises a plurality of inorganic particles having different particle diameters from each other, wherein the plurality of the inorganic particles each have a particle diameter of greater than about 20 nm and less than about 2 µm, wherein the plurality of the inorganic particles each have a refractive index of greater than 1.5 as taught by Nishimura, and would have been motivated to do so with reasonable expectation that this would result in providing an extremely thin light diffusing film, which has strong light diffusibility, has suppressed backscattering, and is excellent in productivity as suggested by Nishimura (Page 1, [0012]).
		In an analogous art of a photoresist resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light scatter by Jun, so as to include the light scatter 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate combination of light scatter having different particle diameters, and different refractive index and from each other for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 4: Jun teaches a photoresist resin composition (Page 21, [0364]), wherein the scatterer comprises TiO2 (Page 21, [0364]).

	Regarding claims 5-6: Jun discloses the photoresist resin composition (Page 21, [0364]),

wherein the core comprises InZnP (Page 19, [0323]) , and the shell comprises ZnSeS (Page 19, [0324]) as core-shell quantum dot (Page 21, Table 1). 


	Regarding claim 7: Jun discloses the photoresist resin composition (Page 21, [0364]),

wherein the core comprises InZnP (Page 19, [0323]), wherein the core diameter is 2.2 nm (Page 19, [0329]), and the shell comprises ZnSeS (Page 19, [0324]), wherein the shell diameter is 1.7 nm (Page 19, [0331]), as core-shell quantum dot (Page 21, Table 1), wherein the core-shell diameter is 5.6 nm (Page 19, [0330]).
Regarding claim 8: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the quantum dot has an amount in a range of about 20 parts to about 60 parts by weight based on 100 parts by weight of the total amount of the photoresist resin composition (Page 9, [0156]; Page 17, [0284]). 

		Regarding claim 9: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the quantum dot has an amount in a range of about 1 wt % to about 40 wt %, and the light scatter greater than or equal to about 5 wt % (Page 16, [0278]) which encompasses the quantum dots and the light scatter at a weight ratio in a range of about 1:1 to about 10:1 (Page 16, [0278]). 

	Regarding claim 10: Jun teaches the photoresist resin composition (Page 21, [0364]),

wherein the photopolymerizable monomer comprises dipentaerythritol hexaacrylate ((Page 21, [0364]),


    PNG
    media_image1.png
    123
    257
    media_image1.png
    Greyscale

	
Regarding claim 11: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the photopolymerization initiator comprises an oxime-based compound (Page 21, [0364]). 

	Regarding claim 12: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the binder resin comprises at least one resin selected from the group consisting of an 

	Regarding claim 13: Jun discloses the photoresist resin composition (Page 21, [0364]), wherein the solvent comprises at least one compound selected from the group consisting of ethylene glycol monoethyl ether, ethyl cellosolve acetate, 2-hydroxyethyl propionate, diethylene glycol monomethyl, propylene glycol  monomethyl ether acetate, and propylene glycol propyl ether acetate (Page 17, [0290]; Page 21, [0363]; Page 22, [0364]). 

	Regarding claim 14: Jun  teaches a film prepared by performing heat treatment on the photoresist resin composition (Page 22, [0366], Fig. 18).  

	Regarding claim 15: Jun teaches a color conversion element comprising the film (Page 22, [0367]; Page 22, Table 3).
	
	Regarding claim 16: Jun  teaches an electronic apparatus comprising the color conversion element and a display apparatus (Page 3, [0063]-[0064], Figs 4-6; Page 18, [0307]).  

	Regarding claim 17: Jun teaches an electronic apparatus, wherein the display apparatus comprises a liquid crystal display apparatus, an organic light-emitting apparatus, or an inorganic light-emitting apparatus (Page 18, [0308]). 

	Regarding claim 18: Jun teaches an electronic apparatus, wherein the display apparatus comprises the liquid crystal display apparatus, and the liquid crystal display apparatus comprises a light source  configured to emit blue light (Page 18, [0309]-[0310]).

Regarding claim 19: Jun teaches an electronic apparatus, wherein the display apparatus comprises the organic light-emitting apparatus, which comprises an organic light-emitting device, and wherein the organic light-emitting device comprises a light-emitting layer comprising an organic compound configured to emit blue light (Page 18, [0307]; Page 18, [0310]).

	Regarding claim 20: Jun teaches an electronic apparatus, wherein the display apparatus comprises the inorganic light-emitting apparatus, which comprises an inorganic light-emitting device, and wherein the inorganic light-emitting device comprises a light-emitting layer comprising an inorganic compound configured to emit blue light (Page 18, [0307]; Page 18, [0310]).


Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 3-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/29/2020